U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-164206 Kama Resources Inc. (Name of small business issuer in its charter) Nevada N/A (State of Incorporation) (I.R.S. Employer Identification No.) Suite 1707-B, 17th Floor, CTS Center 219 Zhong Shan Wu Road Guangzhou, China 510030 (Address of principal executive offices) (Registrant's telephone number, including area code) n/a (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company _x_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_ No X The number of shares outstanding of the Registrant's common stock, par value $.001 per share, at September 23, 2013 was 5,000,000 shares. 1 Part I - FINANCIAL INFORMATION Kama Resources Inc. (A Development Stage Company) Balance Sheets As at January 31, 2014 and October 31, 2013 January 31, October 31, 2014 2013 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $20,005 $20,005 TOTAL ASSETS $20,005 $20,005 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Loan Payable $30,770 $30,770 TOTAL LIABILITIES 30,770 30,770 Commitments & Contingencies - - Stockholders' Equity Common Stock Authorized: 75,000,000 common shares at $0.001 par value Issued and Outstanding: 5,000,000 common shares 5,000 5,000 Additional Paid-in Capital 18,000 18,000 (Deficit) accumulated during the development stage (33,765) (33,765) TOTALSTOCKHOLDERS' EQUITY (10,765) (10,765) TOTAL LIABILITIES AND EQUITY $20,005 $20,005 Kama Resources Inc. (A Development Stage Company) Statements of Operations For the Three Months Ended January 31, 2014 and 2013 and From October 19, 2009 (Inception) to January 31, 2014 For the Three Months Ended For the Three Months Ended From October 19, 2009 January 31, January 31, (Inception) to January 31, 2014 2013 2014 Revenues $- $- $- General and Administration Expenses Filing Fees - - 414 Professional Fees - 5,000 32,270 Office Expense - - 1,000 Bank charges - - 81 Total Expenses - 5,000 33,765 Operating loss - (5,000) (33,765) Net (loss) for the period $- $(5,000) $(33,765) Net (loss) per share Basic and diluted $- $- Weighted Average Shares Outstanding Basic and diluted 5,000,000 5,000,000 The accompanying notes are an integral part of these financial statements. Kama Resources Inc. (A Development Stage Company) Statement of Cash Flows For the Years Ended January 31, 2014 and 2013 From October 19, 2009 (Inception) to January 31, 2014 From October 19, 2009 For the Three Months Ended For the Three Months Ended (Inception) to January 31, January 31, January 31, 2014 2013 2014 Cash Flow from Operating Activities Net (loss) for the period $- (5,000) $(33,765) Changes in assets and liabilities Loan Payable - 5,000 30,770 Net Cash Flow Used in Operating Activities - - (2,995) Investing Activities Due from Related Party - - - Net Cash Flow Provided by Investing Activities - - - Financing Activities Proceeds from stock issuance - - 23,000 Net Cash Flow Provided by Financing Activities - - 23,000 Net Change in Cash - - 20,005 Cash, Beginning of Period 20,005 5 - Cash,End of Period $20,005 $5 $20,005 The accompanying notes are an integral part of these financial statements The accompanying notes are an integral part of these financial statements. (A Development Stage Company) Notes to the Financial Statements For the Three Months Ended January 31, 2014 NOTE 1 - Nature and Continuance of Operations The Company is a development stage company, which was incorporated on October 19, 2009. Operations started on that Date. These financial statements have been prepared on a going concern basis.
